WILLIAMS, J.
Margaret Makowski, who had been granted alimony in a previous case four years before this action, asked for an award of the husband’s interest property jointly owned, in lieu of the weekly payments awarded in said previous action. The husband, Joseph Makowski, had failed to make such payments during the last four years. The Lucas Common Pleas granted the award. Error was prosecuted and the Court of Appeals held:
1. As the action was not for a money judgment, but for a modification of an alimony award, neither party was entitled to a jury trial.
2. While a court is not empowered to make an equitable division of property upon a petition for alimony alone, it may award alimony either in money or in property.
3. In view of the fact that property could have been awarded in the original action, th? court has power to modify such previous order for alimony and award property in lieu thereof.
Judgment affirmed.